Case 2:18-cv-07347-JLS-JC Document 108 Filed 08/04/20 Page 1 of 4 Page ID #:3167
                                                                        FILED
                                                                          AUG 4 2020
                     UNITED STATES COURT OF APPEALS                  MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


  CITY AND COUNTY OF SAN                      No.   19-15947
  FRANCISCO,
                                              D.C. No. 3:18-cv-05146-WHO
              Plaintiff-Appellee,             Northern District of California,
                                              San Francisco
   v.

  WILLIAM P. BARR, Attorney General; et
  al.,

              Defendants-Appellants.




  STATE OF CALIFORNIA, ex rel,                No.   19-15950
  XAVIER BECERRA, in his official
  capacity as Attorney General of the State   D.C. No. 3:18-cv-05169-WHO
  of California,                              Northern District of California,
                                              San Francisco
              Plaintiff-Appellee,

   v.

  WILLIAM P. BARR, Attorney General; et
  al.,

              Defendants-Appellants.
Case 2:18-cv-07347-JLS-JC Document 108 Filed 08/04/20 Page 2 of 4 Page ID #:3168




  STATE OF OREGON; et al.,                          No.   19-35843

               Plaintiffs-Appellees,                D.C. No. 6:18-cv-01959-MC
                                                    District of Oregon,
   v.                                               Eugene

  DONALD J. TRUMP, President of the
  United States, in his official capacity; et
  al.,

               Defendants-Appellants.




  CITY OF LOS ANGELES,                              No.   19-55314

               Plaintiff-Appellee,                  D.C. No. 2:18-cv-07347-R-JC
                                                    Central District of California,
   v.                                               Los Angeles

  WILLIAM P. BARR, Attorney General, in
  his official capacity as Attorney General of
  the United States; et al.,

               Defendants-Appellants.




                                                2
Case 2:18-cv-07347-JLS-JC Document 108 Filed 08/04/20 Page 3 of 4 Page ID #:3169




  CITY OF LOS ANGELES,                             No.   20-55545

               Plaintiff-Appellee,                 D.C. No.
                                                   2:17-cv-07215-JLS-JC
   v.                                              Central District of California,
                                                   Los Angeles
  WILLIAM P. BARR, Attorney General; et
  al.,

               Defendants-Appellants.



        These appeals will continue to be held in abeyance. The Clerk is directed to

 temporarily close the court's dockets for administrative purposes only until

 December 31, 2020.

        At any time before December 31, 2020, any party may request that these

 appeals be reopened.

        This administrative closure is not a decision on the merits and no mandate

 will issue in connection with this order.

        On or before October 15, 2020, counsel are requested to provide the

 mediator with an email update on the status of related litigation at

 (stephen_liacouras@ca9.uscourts.gov).




                                             3
Case 2:18-cv-07347-JLS-JC Document 108 Filed 08/04/20 Page 4 of 4 Page ID #:3170




         The briefing schedule in Appeal No. 20-55545 is vacated.


                                              FOR THE COURT


                                              By: Stephen Liacouras
                                              Chief Circuit Mediator




 sl/mediation




                                          4
